Citation Nr: 0844915	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-23 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased initial evaluation for post 
traumatic stress disorder (PTSD), currently evaluated at 70 
percent. 


REPRESENTATION

Appellant represented by:	Veterans Advocacy Group


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel 







INTRODUCTION

The veteran had active service from October 1969 until May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Lincoln, Nebraska. 

The record also reflects that in August 2008 the veteran 
submitted additional evidence directly to the Board, in the 
form of private medical reports.   In November 2008, the 
veteran submitted a waiver of initial RO consideration. See 
38 C.F.R. § 20.1304 (2008).


FINDING OF FACT

The veteran's PTSD is not manifested by total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.


CONCLUSION OF LAW

The criteria for the assignment of an initial disability 
rating greater than 70 percent for PTSD have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§4.1-4.14, 4.130, Diagnostic Codes 9411 (2008).





REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102 and 3.159 (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in April 2007 and July 2007 that fully 
addressed all notice elements.  Indeed, as this is an appeal 
for an initial rating claim arising from a grant of service 
connection in an April 2007 rating decision, the notice that 
was provided before service connection was granted was 
legally sufficient and VA's duty to notify in this case has 
been satisfied.  See Hartman v. Nicholson, 483 F.3d 1311 
(2006);  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Second, VA has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant. See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records (OTRs) and 
the private medical records (PMRs).  The veteran submitted 
lay statements in support of his claim.  Additionally, the 
veteran was afforded a VA examination in June 2007.

While the veteran's representative requested a VA examination 
in February 2008 explaining that the veteran missed the 
scheduled June 2007 VA examination, the record reflects the 
veteran attended the June 2007 exam.  And there do not appear 
to be any outstanding relevant medical records to decide the 
claim.  As such, a remand for a VA examination is not 
necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted. See 38 
U.S.C.A. § 5103A.

Turning to the relevant evidence of record, the RO initially 
granted service connection for PTSD; adjustment disorder with 
anxiety, in an April 2007 rating decision.  At that time, a 
50 percent evauluation was assigned to the veteran.  Later in 
April 2007 the veteran filed a notice of disagreement and 
sought an increased rating.  In July 2007 the RO granted an 
increased rating to 70 percent concerning his service-
connected PTSD.  The veteran has not withdrawn his claim and 
is presumed to be seeking the maximum benefit allowed by law 
and regulation and this appeal follows. AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

The veteran contends that his current rating evaluation does 
not accurately reflect the severity of his disability.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, the Board notes that the 
veteran is appealing the initial assignment of a disability 
rating, and as such, the severity of the disability is to be 
considered during the entire period from the initial 
assignment of the evaluation to the present time. Fenderson 
v. West, 12 Vet. App. 119 (1999).  

A more recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings. See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  In other words, where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.  The VA examinations' factual findings 
are detailed below. 

The veteran's PTSD was evaluated under Diagnostic Code 9411.  
Regulations pertaining to the criteria for evaluating 
psychiatric disorders, including PTSD, provide for a 70 
percent evaluation where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships. 38 C.F.R. § 4.130.

The criteria for a 100 percent evaluation requires total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130.

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DSM-IV).  That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV). 
A score of 41-50 indicates serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job). A score 
of 51-60 indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers). See 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, Washington, DC, American Psychiatric Association, 
1994.

In the VA examination dated June 2007, the examiner reported 
the veteran denied prior hospitalization, current psychiatric 
medications and current treatment for PTSD.  The veteran did 
not attend individual therapy or group sessions.  The veteran 
had been married for 36 years, had two sons and one daughter.  
The veteran was observed to be restless, tense, neatly 
groomed, good hygiene, guarded and with anxious mood and 
easily startled.  The veteran had good judgment and 
understood the outcome of behavior.  The veteran had sleep 
impairment with nightmares two to four times a week but no 
panic attacks.  The veteran was fully employed, capable of 
managing his own financial affairs but left a prior job and 
reported past occupational problems.  The examiner noted 
occupational functioning problems of decreased concentration, 
increased absenteeism, tardiness and poor social interaction.  
The veteran avoided crowds and gatherings of people, denied 
involvement with social organizations and reported only one 
friend.  The veteran exhibited no suicidal or homicidal 
thoughts.  The examiner noted the veteran's loss of interest 
in hobbies.  The veteran stated a history of alcohol abuse 
and violence after active service.  The veteran's GAF score 
was 58 which indicated moderate difficulty in social and 
occupational functioning. 

In the July 2008 PMR, Dr. J. B. examined the veteran and 
reviewed the claims file.  The veteran avoided eye contact, 
was fidgety and startled easily.  The veteran denied any 
traumas prior to his time in the military except for the 
death of his grandfather.  The veteran's mother was still 
living but his father passed away five years ago.  The 
veteran has a 30 year work history with the Meininger Fire 
Protection Company.  The veteran has been married since 1971 
and he felt "pretty close" to his family.  The veteran 
reported he had experienced combat or exposure to a war zone.  
The veteran stated that he had experienced the sudden death 
of someone close to him and that he had caused serious harm, 
injury, or death to someone else.  The veteran reported 
having thoughts about the death of his friends several times 
a week while performing daily activities and experienced 
flashbacks and nightmares.  The veteran reported difficulty 
with breathing and sweaty episodes when he thought about 
military service.  The veteran had no current friends and 
avoided crowds.  He reported loss of interest in hobbies, 
trouble sleeping, concentration problems, suicidal ideation, 
anger problems as well as the feeling of guilt for those who 
died in service.

During the examination, Dr. J. B. administered the 
Mississippi Scale for combat related PTSD (M-PTSD).  The M-
PTSD is a 35-item self-report measure that assesses combat-
related PTSD in veteran populations.  Items sample DSM III 
symptoms of PTSD and frequently observed associated features 
(substance abuse, suicidality, and depression).  Respondents 
are asked to rate how they feel about each item using 5-
point, Likert-style response categories.  See Hyer, L., 
Davis, H., Boudewyns, P., & Woods, M. G., A short form of the 
Mississippi Scale for Combat-Related PTSD. Journal of 
Clinical Psychology, 47, 510-518. (1991).  Here, the veteran 
received a score of 146 which was above the 130 score of 
typical combat veterans.  Dr. J.B. opined that the veteran 
met the criteria for PTSD based upon his military experiences 
in Vietnam and diagnosed PTSD, chronic, severe.  The 
veteran's GAF score was 45 which indicated serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational or 
school functioning (e.g. no friends, unable to keep a job).

Additionally, the veteran submitted lay statements in 
February 2007 to support his claim.  The veteran's wife 
stated that after service the veteran had a drinking problem, 
avoided news about the war, did not socialize with friends 
and had become short tempered.  A buddy statement explained 
the veteran's duties and experiences in Vietnam.  The 
veteran's own statement expressed guilt over the death of his 
friends and stated thoughts of suicidal ideation. 

After a thorough analysis of the record, the Board finds the 
evidence of record supports the criteria for the current 
evaluation of 70 percent.  The Board notes that the record 
failed to show the veteran has manifested with symptoms 
meeting the criteria for a 100 percent rating.  The overall 
picture is more akin to the kind of symptoms contemplated by 
the criteria for the 70 percent rating.  

Specifically, while the evidence of record indicated some 
social impairment, the veteran had only one friend and no 
community involvement, the January 2007 VA examination noted 
a marriage of over 36 years.  The July 2008 PMR noted a 30 
year work history with one company.  The July 2008 examiner 
noted an instance when the veteran stated he caused harm to 
another, but there were simply no indications in the record 
to show persistent danger of hurting self or others.  The 
record does not reflect an inability to perform activities of 
daily living.  The veteran was capable of managing his own 
financial affairs, possessed good hygiene, was neatly dressed 
and well groomed.  Additionally, the veteran reported 
nightmares but did not complain of persistent delusions or 
hallucinations.  The Board further finds it significant that 
the veteran is employed in a full-time job, which 
demonstrates that his service-connected PTSD does not 
manifest symptoms total occupational impairment.  Therefore, 
in view of the entire evidence of record, which clearly 
demonstrates that the veteran does not meet the criteria of 
total social and occupational impairment, the Board finds the 
assignment of a disability rating in excess of 70 percent is 
not warranted.  

Further, the evidence of record shows that the veteran's PTSD 
symptoms have remained relatively constant in degree of 
debility over the entire time period covered by this appeal.  
Therefore, the assignment of staged ratings would not be 
necessary.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, the Board finds that there is no indication that the 
veteran's PTSD disability reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a higher rating on an extra-schedular basis.  The service-
connected PTSD is not productive of marked interference with 
employment or required any periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  In the absence of these factors, the 
criteria for submission for assignment of an extra-schedular 
rating are not met. Thus, the Board is not required to remand 
this claim to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b) (1). See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim on 
appeal decided herein, the benefit of the doubt doctrine does 
not apply. 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007).


ORDER

Entitlement to an initial disability rating in excess of 70 
percent for PTSD is denied.  



____________________________________________
JONAHTAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


